Citation Nr: 1028231	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  05-10 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 1990 to August 
1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is remanded to RO via the Appeals Management Center in 
Washington, DC.


REMAND

The Veteran is seeking entitlement to a total disability rating 
based upon individual unemployability due to service-connected 
disabilities (TDIU).  

In February 2009, the RO sent correspondence to the Veteran 
requesting that he submit a completed VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on Unemployability, 
and further requested that he identify any medical treatment 
providers he had seen.  In June 2010, after certification to the 
Board, the Veteran submitted a completed VA Form 21-8940.  The 
accompanying cover letter from the Veteran's representative 
stated that RO consideration of this evidence was not being 
waived, and requested that the Veteran's appeal be remanded for 
this purpose.  Accordingly, remand is required for RO 
consideration of the issue of entitlement to TDIU, including 
consideration of any new evidence which has been submitted since 
the April 2010 supplemental statement of the case.  See 38 C.F.R. 
§ 19.31 (2009).

Given the passage of time herein, the RO should obtain any 
updated treatment records, and schedule the Veteran for the 
appropriate VA examination in this matter. 

Accordingly, the case is remanded for the following actions:


1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  The RO must also obtain 
all of the Veteran's treatment records from 
the Brecksville VA Medical Center in 
Cleveland, Ohio, since May 2006.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  The Veteran must be provided a VA 
examination to determine the effects of his 
service-connected disabilities of chest 
pain with tremors and twitches, to include 
premature ventricular contraction; 
posttraumatic stress disorder; headaches; 
right shoulder disorder; left shoulder 
disorder; and residuals of a left toe 
fracture on his ability to obtain or 
maintain employment consistent with his 
education and occupational experience.  The 
claims file must be made available to the 
examiner for review in conjunction with the 
examination.  All necessary special studies 
or tests are to be accomplished.  The 
examiner must elicit from the Veteran and 
record for clinical purposes a full work 
and educational history.  Based on a review 
of the case and the claims file, the 
examiner must provide an opinion as to 
whether the Veteran's service-connected 
disabilities alone precludes him from 
securing or following substantially gainful 
employment consistent with his education 
and occupational experience.  All opinions 
provided must include an explanation of the 
bases for the opinion.  If the requested 
opinion cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

4.  The RO must then adjudicate the issue 
of whether TDIU is warranted.  If the claim 
on appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

